20

21

22

23

24

25

26

27

28

29

 

Judge: Hon. Marc Barreca

Chapter: 7

Hearing Date: July 31, 2019
Hearing Time: 10:00 a.m.
Hearing Site: Everett Station

UNITED STATES BANKRUPTCY COURT FOR THE
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

In Re: Case No. 15-17343
DAVID FORCE, TRUSTEE’S NOTICE OF RECEIPT OF
OBJECTION FROM CREDITOR JUDY
Debtor. NELSON

 

Denice Moewes, Counsel for Chapter 7 Trustee, received the attached email
objection from Creditor Judy Nelson.
Dated this 26" day of July, 2019.
WOOD & JONES, P.S.

[sf Denice E. Moewes

Denice E. Moewes, WSBA #19464
Attorney for Chapter 7 Trustee
Virginia Burdette

NOTICE OF RECEIPT OF OBJECTION WOOD & JONES, P.S.
303 N. 67" Street

Seattle WA 98103

Page | (206) 623-4382

 

ase 15-17343-MLB Doc181 Filed 07/26/19 Ent. 07/26/19 16:50:02 Pg. 1of2

 
7/26/2019 AOL Mail

‘teal & | <a a o> oS More 3 of 930 results |

) Ne Ret ly re , . . _ . (

RE: Objection to Motion July 30, 2019, Case No. 15-17343 - MLB ( FORCE JN... m= me!
[= j nels (jnelsont714@hotmail.com) Thu, Jul 25, 2019 4:39 pm t 4
To: you aS |
i

i

Dear Ms. Moewes

| sent an email to my Atty. Donald Bailey, requesting that he sent a letter of objection to
the court concerning the proposed bidding of NorthShore Holdings, LLC Stock by the
Debtor, David Force,

Because my attorney will be out of town until July 30, 2019, | am sending this letter
directly to your office, as | do not believe that he will be submitting anything prior to
his return.

| object to David Force having over $72,000 to purchase this stock instead of taking \
care of his obligations and to repay loans to persons that he owes, in particular, those

of us that /oaned him our hard earned cash.

Thank you for your consideration Lee

Judy Nelson
530. 632.4330

https://mall.aol eagewe brasil sips ar es) AP BY MeRSE Re 718 POPURAEROZPIBP9e Ent. 07/26/19 16:50:02 Pg. 2 of 2 11
